Title: From George Washington to Thomas Cushing, 10 March 1788
From: Washington, George
To: Cushing, Thomas



Dear Sir,
Mount Vernon March 10th 1788

Your letter of the 12th Ulto inclosing the recommendatory Amendments to the proposed plan of Government by your Convention, did not come to hand till last Saturday, or it should have had an earlier acknowledgement.
The adoption of the Constitution by the State of Massachusetts will undoubtedly have a very happy influence upon the decision of those States which have yet to determine upon the important question. The respectability of your Majority, added

to the canded and manly behaviour of the minority, will obviate any improper impressions which might have been made by its smallness. The full and fair discussion which the subject met with in your Convention evidently shew the advantage of it by its effects, for, from every information which we could obtain here, it appears that there would have been a decided majority against the Constitution, had the matter been determined early in the session; nor will this be the only benefit derived from it, the publication of the debates will serve to remove objections in the minds of unprejudiced persons in other States who seek for information.
It is not in the power of the best informed among us to say, at present, how it will terminate in this State; at the end of this month some Judgement may be formed, as we shall then have a return of the delegates from the several Counties who are to compose the convention. There is perhaps no person less qualified than I am to give an opinion upon the matter from his own observation, as I am wholly indebted to those Gentlemen who visit me for any knowledge that I have of the dispositions of the people, not having been ten miles from home since my return from Philadelphia, but from every information, I have not a doubt of its being adopted here. Mrs Washington Joins me in Compliments to Mrs Cushing and yourself. I am Dear Sir, Yr Most Obedt Hble Servant

Go. Washington

